     Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 1 of 12 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI


JERAMY ALLERDISSEN,

        Plaintiff,                                  Case No.:

v.
                                                    JURY TRIAL DEMANDED
CONSUMER COLLECTION
MANAGEMENT, INC.,

        Defendant.



                                          COMPLAINT

        COMES NOW Plaintiff, Jeramy D. Allerdissen, by and through the undersigned counsel

and for his Complaint for damages under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,

et seq. (“FDCPA”) against Defendant, Consumer Collection Management, Inc., alleges as follows:

                                   NATURE OF THE ACTION

        1.       Plaintiff alleges Defendant’s collection practices violate the FDCPA.

        2.       Such collection practices include, inter alia, sending consumers written

communication in an attempt to collect debts, which overshadow consumers’ rights to validate,

and dispute, such debts.

        3.       The FDCPA regulates the behavior of collection agencies attempting to collect a

debt on behalf of another. Congress, finding evidence of the use of abusive, deceptive, and unfair

debt collection practices by many debt collectors, determined that abusive debt collection practices

contribute to a number of personal bankruptcies, marital instability, loss of jobs, and invasions of

individual privacy. Congress enacted the FDCPA to eliminate abusive debt collection practices by

debt collectors, to ensure that those debt collectors who refrain from using abusive debt collection
   Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 2 of 12 PageID #: 2



practices are not competitively disadvantaged, and to promote uniform State action to protect

consumes against debt collection abuses. 15 U.S.C. § 1692(a)-(e).

         4.    The FDCPA is a remedial statute drafted to protect consumers and “eliminate

abusive debt collection practices by debt collectors.” Richmond v. Higgins, 435 F.3d 825, 828 (8th

Cir.2006).

         5.    “Importantly, the question of whether the consumer actually owes the alleged debt

has no bearing on FDCPA claims.” Royal Financial Group, LLC v. Teri Perkins, Case No.

ED98991 (MO Ct. App., E. Dist., Aug. 20, 2013), quoting McCartney v. First City Bank, 970 F.2d

45 (5th Cir. 1992).

         6.    “The FDCPA is a strict liability statute; proof of one violation is sufficient to

support judgment for the consumer. Royal Financial Group, LLC v. Teri Perkins, Case No.

ED98991 (MO Ct. App., E. Dist., Aug. 20, 2013), quoting Cacace v. Lucas, 775 F. Supp. 502, 505

(D. Conn. 1990). “[D]ebt collectors are liable for failure to comply with any provision of the

[FDCPA].” Dunham v. Portfolio Recovery Assocs., 663 F.3d 997, 1000 (8th Cir. 2011).

         7.    When evaluating whether a collection communication is false, deceptive, or

misleading, courts must consider such communication from the perspective of an ‘unsophisticated

consumer’. See Peters v. Gen. Serv. Bureau, Inc., 277 F.3d 1051, 1055 (8th Cir. 2002). The

unsophisticated consumer standard “is designed to protect consumers of below average

sophistication or intelligence without having the standard tied to the very last rung of the

sophistication ladder.” Strand v. Diversified Collection Serv., Inc., 380 F.3d 316, 317 (8th Cir.

2004).

                                JURISDICTION AND VENUE

         8.    This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).
   Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 3 of 12 PageID #: 3



       9.       Venue is proper in this District because part of the acts and transactions occurred

within this District, Plaintiff resides within this District, and Defendant transacts substantial

business within this District.

                                            PARTIES

       10.      Plaintiff, Jeramy D. Allerdissen (hereafter “Mr. Allerdissen” or “Plaintiff”) is a

natural person currently residing in St. Louis County, State of Missouri. Mr. Allerdissen is a

“consumer” within the meaning of the Fair Debt Collection Practices Act.

       11.      Defendant, Consumer Collection Management Inc., is a Missouri corporation with

a mailing address of P.O. Box 1839, Maryland Heights, MO 63043 (hereinafter “CCM” or

“Defendant”).

       12.      Defendant conducts business in the State of Missouri and acts as a debt collector,

as defined by §1692a of the FDCPA, because it regularly uses the mails and/or telephone to collect,

or attempt to collect, defaulted consumer debts, including defaulted consumer debts in St. Louis

County, Missouri. In fact, Defendant was acting as a debt collector as to the debt it attempted to

collect from Plaintiff.

                                             FACTS

       13.      All of Defendant’s collection actions at issue occurred within one year of the date

of this Complaint.

       14.      On or about November 26, 2018, an initial dunning letter was sent to Mr.

Allerdissen (the “Initial Collection Letter”) from CCM, purportedly on behalf of “ST LUKES

HOSPITAL”, seeking to collect an alleged debt in the amount of $1,153.37, account number

XXXXXXX170 (the “Debt”).
   Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 4 of 12 PageID #: 4



       15.     A true and accurate, redacted, copy of the Initial Collection Letter is attached as

Exhibit 1 and incorporated herein by this reference.

       16.     The Debt was incurred as a financial obligation that was primarily for personal,

family, or household purposes and is therefore a “debt” as that term is defined by 15 U.S.C. §

1692a(5).

       17.     The front side of the Initial Collection Letter failed to include the entirety of the

prerequisite notice of the rights to dispute the alleged debt, commonly known as the 1692g Notice

or validation notice.

       18.     Pursuant to the FDCPA § 1692g,

               (a) …Within five days after the initial communication with a consumer in
                   connection with the collection of any debt, a debt collector shall, unless the
                   following information is contained in the initial communication or the
                   consumer has paid the debt, send the consumer a written notice containing—

               (1)      the amount of the debt;

               (2)      the name of the creditor to whom the debt is owed;

               (3)     a statement that unless the consumer, within thirty days after receipt of the
               notice, disputes the validity of the debt, or any portion thereof, the debt will be
               assumed to be valid by the debt collector;

               (4)    a statement that if the consumer notifies the debt collector in writing within
               the thirty-day period that the debt, or any portion thereof, is disputed, the debt
               collector will obtain verification of the debt or a copy of a judgment against the
               consumer and a copy of such verification or judgment will be mailed to the
               consumer by the debt collector; and

               (5)    a statement that, upon the consumer’s written request within the thirty-day
               period, the debt collector will provide the consumer with the name and address of
               the original creditor, if different from the current creditor.

       19.     Accordingly, pursuant to 15 U.S.C. § 1692g(a)(4), a debt collector must fully notify

a debtor, per the disclosures outlined in Section 1692g, that in order for a debtor to trigger their
   Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 5 of 12 PageID #: 5



rights to obtain verification of the subject debt, the debtor must notify the debt collector in writing

within the thirty-day period that the debt, or any portion thereof, is disputed.

       20.     The Initial Collection Letter sent by Defendant failed to comply with the

aforementioned requirement in that the validation notice on the front of the Initial Collection Letter

expressly omitted the mandatory disclosures of § 1692g(4) in stating:

       “[i]f you notify this office in writing within 30 days from receiving this notice, this office will
       obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment
       or verification (the “Validation Notice”).

       21.     The insufficient and statutorily-deficient Validation Notice on the front of the letter

was an attempt to mislead and deceive, or otherwise obfuscate from, the Plaintiff regarding his

right to notify Defendant of his right to dispute the entirety or any portion of the debt in order to

obtain verification of the Debt, rending it false, misleading, and/or deceptive, thereby violating the

FDCPA.

       22.     Defendant’s Initial Collection Letter demanded that Plaintiff remit payment for the

Debt to Defendant (“Payment Demand”), with such Payment Demand being made immediately

prior to Defendant’s statutorily-deficient Validation Notice, but contained no transition language

indicating to Plaintiff that such demand for payment from Defendant is subject Plaintiff’s rights

under applicable law, including without limitation Plaintiff’s rights under 15 U.S.C. §1692g,

thereby overshadowing Plaintiff’s rights to dispute and otherwise seek verification of the Debt.

       23.     Even if Defendant’s Validation Notice had complied with Section 1692g, in order

to prevent overshadowing of Plaintiff’s rights, Defendant should have included necessary

transition language to avoid misleading and/or confusing the unsophisticated consumer.

       24.     Upon information and belief, the Initial Collection Letter is a form letter.

       25.     Upon information and belief, Defendant makes a pattern and practice of providing

statutorily deficient Validation Notices, as well as overshadowing a consumer’s dispute rights in
   Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 6 of 12 PageID #: 6



an effort to mislead, confuse, and/or deceive a consumer with respect to their rights to dispute the

debt, in part or in its entirety, in an effort to trick a consumer into paying a debt they would

normally dispute.

        26.     Defendant’s Initial Collection Letter states, in the relevant part, “Consumer

Collection Management is a collection agency for the above referenced client.” Such language is

false, as there is no reference to a “client” in the Initial Collection Letter.

        27.     Defendant’s Initial Collection Letter contained several bar codes and/or QR codes

as well as account numbers that, upon information and belief, contained sensitive and identifying

information of Plaintiff, and were positioned next to the name and address of Plaintiff in a manner

that such were visible through the glassine window of the envelope sent to Plaintiff by mail.

        28.     Mr. Allerdissen had to spend time, and had to hire counsel, to investigate

Defendant’s Initial Collection Letter.

                         COUNT I: Violation Of § 1692g of the FDCPA

        29.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        30.     15 U.S.C. § 1692g(a) sets forth the Validation Notice requirements incumbent on

debt collectors.

        31.     Defendant’s Collection Letter failed to contain the full, prerequisite Validation

Notice providing Mr. Allerdissen with notice of his rights to dispute the alleged debt, or any portion

thereof, pursuant to 15 U.S.C. § 1692g.

        32.     Section 1692g of the FDCPA further prohibits any collection activities and

communication during the 30-day period from overshadowing the disclosure of the consumer’s

rights. See 15 U.S.C. § 1692g(b).
   Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 7 of 12 PageID #: 7



        33.     Defendant’s Payment Demand, absent appropriate and contextually necessary

transition language, overshadowed the Defendant’s Validation Notice to the Plaintiff.

        34.     Defendant’s violations of § 1692g of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                        COUNT II: Violation Of § 1692e of the FDCPA

        35.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        36.     Section 1692e of the FDCPA prohibits the use of any false, deceptive, or

misleading representation or means in connection with the collection of any debt, and

underscores the general application of such prohibition.

        37.     §1692e of the FDCPA provides,

        A debt collector may not use any false, deceptive, or misleading representation or means
        in connection with the collection of any debt. Without limiting the general application of
        the foregoing, the following conduct is a violation of this section:
        …
        (10) The use of any false representation or deceptive means to collect or attempt to collect
        any debt or to obtain information concerning a consumer.
        …
        38.     The statutorily deficient Validation Notice in Defendant’s Initial Collection Letter,

coupled with the Payment Demand and lack of any Transition Language, are intended to mislead

the least sophisticated consumer regarding the availability of dispute and verification rights for a

purported debt.

        39.     An unsophisticated consumer would be confused and misled by Defendant’s

Validation Notice and Payment Demand, as well as by the absence of transition language, as

detailed above, in Defendant’s Initial Collection Letter.

        40.     Defendant’s Initial Collection Letter lists a purported creditor, and then refers to

Defendant working on behalf of a so-called client, without direct identification of such client,
   Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 8 of 12 PageID #: 8



thereby obfuscating the relationship between Defendant and the purported creditor and rendering

such representation false and/or misleading, in violation of Section 1692e.

        41.     Defendant’s violation of §1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                       COUNT III: Violation Of §1692f Of The FDCPA

        42.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        43.     Section 1692f of the FDCPA provides that “[a] debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt”, and underscores “the general

application of” such prohibition.

        44.     In violating §1692g(a-b) of the FDCPA, as detailed in Count I, herein, Defendant

has implicitly also violated §1692f of the FDCPA by virtue of the unfair, overshadowing

practices alleged therein.

        45.     Moreover, Defendant’s Payment Demand, when coupled with the lack of any

Transition Language and an insufficient Validation Notice, underscore the unfair patterns and

practices that, upon information and belief, Defendant engages in to overshadow the dispute rights

of unsophisticated consumers like Mr. Allerdissen. Such pattern and practices by Defendant are

unfair or unconscionable, in violation of 15 U.S.C. § 1692f.

        46.     Defendant’s conduct in structuring its communications to Mr. Allerdissen thusly

has a coercive effect designed to pressure individuals like Mr. Allerdissen into sending money

quickly, thereby overshadowing consumer dispute rights. Such acts, and Defendant’s conduct in

totality, as more fully stated herein, constitutes unfair and unconscionable acts by Defendant, in

violation of 15 U.S.C. § 169f.
   Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 9 of 12 PageID #: 9



        47.     Defendant’s violation of §1692f of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                       COUNT IV: Violation Of §1692f(8) Of The FDCPA

        48.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        49.     Section 1692f of the FDCPA provides,

“A debt collector may not use unfair or unconscionable means to collect or attempt to collect any
debt. Without limiting the general application of the foregoing, the following conduct is a
violation of this section:
...
(8) Using any language or symbol, other than the debt collector’s address, on any envelope when
communicating with a consumer by use of the mails or by telegram, except that a debt collector
may use his business name if such name does not indicate that he is in the debt collection
business.”

        50.     Defendant’s Initial Collection Letter contained several bar codes and/or QR codes

as well as account numbers that, upon information and belief, contained sensitive and identifying

information of Plaintiff, and were positioned next to the name and address of Plaintiff in a

manner that such were visible through the glassine window of the envelope sent to Plaintiff by

mail.

        51.     Upon information and belief, Defendant’s layout and structuring of its Initial

Collection Letter in such a manner exposed, to any third party with a readily-available QR code

scanner, the fact that the Initial Collection Letter came from a debt collector or contained

information regarding Plaintiff’s alleged account with the Defendant, in violation of Section

1692f(8).

        52.     Defendant’s violation of §1692f of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.
 Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 10 of 12 PageID #: 10



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Jeramy Allerdissen, prays that this Court declare that

Defendant’s debt collection actions violate the FDCPA and enter judgment in favor of Plaintiff

Jeramy Allerdissen, and against Defendant, for:

              1. statutory damages,

              2. reasonable attorneys’ fees as provided by § 1692k(a) of the FDCPA; and

              3. other relief this Court deems just and proper.


                                        JURY DEMAND

       Plaintiff demands a trial by jury on all Counts so triable.



Dated: November 26, 2019

                                              Respectfully Submitted,

                                              THE LAW OFFICE OF BORIS E. GRAYPEL, LLC

                                              /s/ Boris E. Graypel______
                                              By: Boris E. Graypel, #68529MO
                                              555 Washington Ave., Suite 310
                                              St. Louis, MO 63101
                                              Phone: (314) 300-9590
                                              Fax: (314) 754-9305
                                              E-mail: bgraypel@gmail.com

                                              Attorney for Plaintiff
Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 11 of 12 PageID #: 11




                           EXHIBIT 1
Case: 4:19-cv-03158-JMB Doc. #: 1 Filed: 11/26/19 Page: 12 of 12 PageID #: 12
